Concurring Opinions.
Nicholls, C. J.
I concur in the decree. Where a piece of property belonging to a' succession is sold for cash at a judicial sale made to effect a partition among the heirs, and it is adjudicated to the major heirs, who, instead o£ paying the purchase price, retain the same under the right accorded to them by Arts. 1343 and 2625 of the Civil Code, I think the title passes, but that the ownership acquired .is an “imperfect” not a “perfect” ownership. The ownership becomes perfect only wh.en the purchase price has been settled for between the heirs. “Imperfect ownership” (says Art. 492 of the Civil Code) “ only gives the right of enjoying and disposing of property when it can be done without injuring the rights of others — that is, of those who may have real or other rights to exercise upon the same property.”
A person taking a conventional mortgage upon property held by another under the circumstaaees above stated, takes it cum onere. His mortgage rights are subordinated to the payment or settlement of the price by the adjudicatee.
I think the rights of the co.-heirs upon- the property exist independently of a technical right of mortgage or privilege. It is a right inherent in the property affecting the very tenure itself of the ownership, which is not affected by omitting to record (or cause to be reinscribed when once recorded) in the mortgage records the procea verbal by which the price was retained. As stated in the succession of Canonge, 1 An. 210: though the right be one neither of mortgage nor privilege, it is “ another right equivalent in many respects to that of mortgage in others superior for the purpose of securing the amount due.” C. C. 2010, 2011, 2012, 2013, 2014, 2015.
Breaux, J.
In regard to the effect of the adjudication I concur with the Chief Justice, and in all other respects I concur with the opinion of JUSTICE MILLER.